Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-27-2007

In Re: Basem Allan
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2681




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re: Basem Allan " (2007). 2007 Decisions. Paper 683.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/683


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-126 (July, 2007)                                     NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       No. 07-2681
                                    ________________

                               IN RE: BASEM ALLAN,
                                          Petitioner
                          _______________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
    (Related to E.D. Pa. Crim. No. 95-cr-00578-02 & E.D. Pa. Civ. No. 99-cv-04469)

                     _______________________________________

                       Submitted Under Rule 21, Fed. R. App. P.
                                   July 13, 2007
     Before:     SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES
                            Filed July 27, 2007

                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

               Pro se petitioner Basem Allan seeks a writ of mandamus to compel the

United States District Court for the Eastern District of Pennsylvania to rule on his 28

U.S.C. § 2255 motion to vacate. On June 15, 2007, the District Court entered an order

adopting the Magistrate Judge’s report and recommendation and denying petitioner’s




                                             1
motion to vacate. Therefore, we will deny the petition for writ of mandamus as moot.




                                           2